UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2016 Item 1: Schedule of Investments Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments (unaudited) As of September 30, 2016 Market Value Shares ($000) Common Stocks (99.5%)1 Consumer Discretionary (14.1%) * Amazon.com Inc. 130,190 109,009 Home Depot Inc. 445,141 57,281 Walt Disney Co. 582,279 54,070 Comcast Corp. Class A 780,523 51,780 McDonald's Corp. 305,804 35,278 Wal-Mart Stores Inc. 487,468 35,156 Starbucks Corp. 544,494 29,479 NIKE Inc. Class B 494,357 26,028 Lowe's Cos. Inc. 356,815 25,766 * Priceline Group Inc. 17,378 25,572 Costco Wholesale Corp. 167,474 25,541 Time Warner Inc. 304,872 24,271 TJX Cos. Inc. 204,469 15,290 Ford Motor Co. 1,208,292 14,584 * eBay Inc. 439,830 14,470 Yum! Brands Inc. 158,953 14,435 * O'Reilly Automotive Inc. 49,150 13,767 Marriott International Inc. Class A 199,777 13,451 Ross Stores Inc. 206,205 13,259 * Charter Communications Inc. Class A 47,189 12,740 * AutoZone Inc. 16,255 12,489 Twenty-First Century Fox Inc. Class A 503,599 12,197 * Netflix Inc. 109,820 10,823 Estee Lauder Cos. Inc. Class A 112,088 9,927 * Dollar Tree Inc. 123,504 9,748 General Motors Co. 299,330 9,510 CBS Corp. Class B 160,925 8,809 * MGM Resorts International 324,221 8,439 Target Corp. 122,215 8,394 * Mohawk Industries Inc. 40,019 8,017 Royal Caribbean Cruises Ltd. 104,593 7,839 Expedia Inc. 66,607 7,774 Advance Auto Parts Inc. 50,598 7,545 PVH Corp. 66,936 7,396 * Sirius XM Holdings Inc. 1,742,688 7,267 * CarMax Inc. 130,976 6,988 Goodyear Tire & Rubber Co. 208,626 6,739 Fortune Brands Home & Security Inc. 114,801 6,670 * NVR Inc. 4,041 6,627 DR Horton Inc. 218,026 6,584 Interpublic Group of Cos. Inc. 293,791 6,566 Viacom Inc. Class B 170,721 6,504 Hasbro Inc. 76,942 6,104 * WABCO Holdings Inc. 53,422 6,065 Hanesbrands Inc. 231,493 5,845 * Liberty Interactive Corp. QVC Group Class A 286,199 5,727 * Urban Outfitters Inc. 164,829 5,690 Lamar Advertising Co. Class A 85,598 5,590 Gentex Corp. 316,457 5,557 Dollar General Corp. 78,019 5,461 Lennar Corp. Class A 126,340 5,349 CST Brands Inc. 111,065 5,341 * Tesla Motors Inc. 26,079 5,321 * Panera Bread Co. Class A 26,806 5,220 Harley-Davidson Inc. 96,566 5,078 BorgWarner Inc. 142,961 5,029 Foot Locker Inc. 70,470 4,772 * Discovery Communications Inc. 180,131 4,739 Darden Restaurants Inc. 76,927 4,717 PulteGroup Inc. 232,854 4,666 Brinker International Inc. 88,041 4,440 Scripps Networks Interactive Inc. Class A 69,558 4,416 Visteon Corp. 60,650 4,346 Omnicom Group Inc. 50,564 4,298 * TripAdvisor Inc. 67,124 4,241 Bed Bath & Beyond Inc. 97,001 4,182 * Vista Outdoor Inc. 99,564 3,969 * Hyatt Hotels Corp. Class A 77,726 3,826 Harman International Industries Inc. 45,014 3,801 Carnival Corp. 77,458 3,782 Lear Corp. 30,629 3,713 * Tempur Sealy International Inc. 60,667 3,442 Nordstrom Inc. 64,066 3,324 Gap Inc. 148,246 3,297 * Toll Brothers Inc. 106,247 3,173 Newell Brands Inc. 59,422 3,129 * Liberty Ventures Class A 78,266 3,120 Ralph Lauren Corp. Class A 30,742 3,109 KAR Auction Services Inc. 71,820 3,100 * AutoNation Inc. 58,092 2,830 John Wiley & Sons Inc. Class A 53,577 2,765 News Corp. Class A 177,364 2,480 Las Vegas Sands Corp. 42,120 2,424 * Liberty SiriusXM Group 64,064 2,140 Macy's Inc. 56,774 2,103 L Brands Inc. 26,497 1,875 * Under Armour Inc. Class A 40,035 1,549 * Liberty Broadband Corp. 20,819 1,488 * Under Armour Inc. 40,178 1,360 Twenty-First Century Fox Inc. 46,089 1,140 * Liberty SiriusXM Group 32,034 1,089 * Norwegian Cruise Line Holdings Ltd. 27,210 1,026 * Starz 30,816 961 Coach Inc. 25,940 948 * Madison Square Garden Co. Class A 5,389 913 * AMC Networks Inc. Class A 16,167 838 Coty Inc. Class A 28,490 670 Best Buy Co. Inc. 15,827 604 Kohl's Corp. 13,794 604 GameStop Corp. Class A 20,418 563 * Liberty Broadband Corp. Class A 8,008 562 * Ulta Salon Cosmetics & Fragrance Inc. 1,721 410 Graham Holdings Co. Class B 821 395 * Chipotle Mexican Grill Inc. Class A 712 302 Lennar Corp. Class B 8,278 278 * LKQ Corp. 6,802 241 * Murphy USA Inc. 3,307 236 Wynn Resorts Ltd. 2,011 196 * Live Nation Entertainment Inc. 6,740 185 Nielsen Holdings plc 3,136 168 * Sally Beauty Holdings Inc. 6,440 165 Staples Inc. 9,722 83 Delphi Automotive plc 113 8 VF Corp. 132 7 Genuine Parts Co. 60 6 Whirlpool Corp. 31 5 * DISH Network Corp. Class A 85 5 Hilton Worldwide Holdings Inc. 203 5 Mattel Inc. 132 4 Tractor Supply Co. 53 4 * Michael Kors Holdings Ltd. 72 3 Tiffany & Co. 44 3 Domino's Pizza Inc. 20 3 Wyndham Worldwide Corp. 44 3 Aramark 76 3 * lululemon athletica Inc. 44 3 Leggett & Platt Inc. 54 2 Signet Jewelers Ltd. 31 2 Garmin Ltd. 46 2 H&R Block Inc. 92 2 Service Corp. International 79 2 Dick's Sporting Goods Inc. 36 2 Polaris Industries Inc. 26 2 Dunkin' Brands Group Inc. 38 2 TEGNA Inc. 89 2 Williams-Sonoma Inc. 36 2 Carter's Inc. 21 2 Brunswick Corp. 36 2 Cinemark Holdings Inc. 45 2 Thor Industries Inc. 18 2 Six Flags Entertainment Corp. 28 2 * ServiceMaster Global Holdings Inc. 40 1 Outfront Media Inc. 54 1 * Avis Budget Group Inc. 37 1 Tupperware Brands Corp. 19 1 * Pandora Media Inc. 83 1 Tribune Media Co. Class A 32 1 * Hertz Global Holdings Inc. 29 1 * JC Penney Co. Inc. 120 1 * Skechers U.S.A. Inc. Class A 48 1 * Cabela's Inc. 19 1 AMERCO 3 1 International Game Technology plc 37 1 Wendy's Co. 80 1 * Kate Spade & Co. 50 1 Penske Automotive Group Inc. 17 1 Lions Gate Entertainment Corp. 37 1 Regal Entertainment Group Class A 32 1 Choice Hotels International Inc. 14 1 * Michaels Cos. Inc. 25 1 Cable One Inc. 1 1 Dillard's Inc. Class A 8 1 Extended Stay America Inc. 24 — * Fitbit Inc. Class A 17 — Viacom Inc. Class A 4 — Clear Channel Outdoor Holdings Inc. Class A 14 — Consumer Staples (8.2%) Procter & Gamble Co. 872,402 78,298 PepsiCo Inc. 468,488 50,957 Coca-Cola Co. 1,144,334 48,428 Philip Morris International Inc. 470,002 45,694 CVS Health Corp. 400,796 35,667 Altria Group Inc. 500,480 31,645 Mondelez International Inc. Class A 617,689 27,117 Colgate-Palmolive Co. 347,747 25,782 Walgreens Boots Alliance Inc. 301,845 24,335 Constellation Brands Inc. Class A 85,361 14,212 Kroger Co. 442,623 13,137 Tyson Foods Inc. Class A 164,014 12,247 * Monster Beverage Corp. 75,967 11,153 Archer-Daniels-Midland Co. 242,866 10,242 Dr Pepper Snapple Group Inc. 109,488 9,997 Molson Coors Brewing Co. Class B 88,874 9,758 Kraft Heinz Co. 106,148 9,501 Clorox Co. 71,982 9,011 JM Smucker Co. 66,043 8,951 Mead Johnson Nutrition Co. 110,049 8,695 * WhiteWave Foods Co. Class A 149,018 8,111 McCormick & Co. Inc. 80,966 8,090 Church & Dwight Co. Inc. 168,036 8,052 Hormel Foods Corp. 209,953 7,964 Brown-Forman Corp. Class B 166,260 7,887 Ingredion Inc. 59,184 7,875 Hershey Co. 72,467 6,928 Kimberly-Clark Corp. 54,764 6,908 Campbell Soup Co. 109,113 5,969 Reynolds American Inc. 123,731 5,834 General Mills Inc. 88,800 5,673 * Edgewell Personal Care Co. 63,275 5,032 Energizer Holdings Inc. 62,510 3,123 Whole Foods Market Inc. 86,637 2,456 Kellogg Co. 22,838 1,769 Pilgrim's Pride Corp. 64,085 1,353 Bunge Ltd. 20,961 1,242 ConAgra Foods Inc. 18,538 873 Sysco Corp. 17,298 848 * Blue Buffalo Pet Products Inc. 15,615 371 Nu Skin Enterprises Inc. Class A 1,013 66 Pinnacle Foods Inc. 46 2 * Herbalife Ltd. 29 2 * Hain Celestial Group Inc. 40 1 Spectrum Brands Holdings Inc. 10 1 * Sprouts Farmers Market Inc. 60 1 Brown-Forman Corp. Class A 22 1 Flowers Foods Inc. 68 1 Energy (7.1%) Exxon Mobil Corp. 1,400,628 122,247 Chevron Corp. 647,982 66,690 Schlumberger Ltd. 388,481 30,550 EOG Resources Inc. 227,247 21,977 ConocoPhillips 491,868 21,382 Phillips 66 214,201 17,254 Halliburton Co. 381,607 17,127 Pioneer Natural Resources Co. 77,710 14,427 Anadarko Petroleum Corp. 227,591 14,420 Kinder Morgan Inc. 540,422 12,500 Baker Hughes Inc. 218,632 11,034 * Concho Resources Inc. 75,872 10,421 Occidental Petroleum Corp. 132,972 9,696 Valero Energy Corp. 182,002 9,646 Cimarex Energy Co. 68,836 9,250 * Newfield Exploration Co. 176,179 7,657 EQT Corp. 105,064 7,630 Cabot Oil & Gas Corp. 290,464 7,494 Energen Corp. 119,978 6,925 Williams Cos. Inc. 223,631 6,872 Noble Energy Inc. 185,706 6,637 Patterson-UTI Energy Inc. 286,601 6,411 * Continental Resources Inc. 106,919 5,556 World Fuel Services Corp. 111,181 5,143 Marathon Petroleum Corp. 116,266 4,719 * WPX Energy Inc. 353,618 4,664 Devon Energy Corp. 99,525 4,390 Range Resources Corp. 108,779 4,215 Rowan Cos. plc Class A 260,981 3,956 Helmerich & Payne Inc. 57,866 3,894 Apache Corp. 57,379 3,665 * FMC Technologies Inc. 119,946 3,559 Marathon Oil Corp. 178,754 2,826 Tesoro Corp. 31,926 2,540 Hess Corp. 44,484 2,385 National Oilwell Varco Inc. 52,174 1,917 * Southwestern Energy Co. 125,561 1,738 Targa Resources Corp. 27,963 1,373 * Chesapeake Energy Corp. 176,026 1,104 * Weatherford International plc 166,352 935 Spectra Energy Corp. 19,088 816 * Transocean Ltd. 62,292 664 ONEOK Inc. 8,782 451 * Cheniere Energy Inc. 9,997 436 SM Energy Co. 6,780 262 Ensco plc Class A 25,118 214 * Whiting Petroleum Corp. 480 4 * Diamondback Energy Inc. 28 3 Murphy Oil Corp. 70 2 HollyFrontier Corp. 72 2 CONSOL Energy Inc. 90 2 QEP Resources Inc. 84 2 * Gulfport Energy Corp. 49 1 Nabors Industries Ltd. 110 1 * First Solar Inc. 30 1 Oceaneering International Inc. 39 1 Superior Energy Services Inc. 59 1 * Rice Energy Inc. 33 1 PBF Energy Inc. Class A 38 1 * Dril-Quip Inc. 15 1 * Antero Resources Corp. 27 1 * Laredo Petroleum Inc. 48 1 Noble Corp. plc 95 1 Diamond Offshore Drilling Inc. 25 — * Kosmos Energy Ltd. 61 — * RPC Inc. 23 — * SunPower Corp. Class A 22 — Frank's International NV 14 — Financial Services (19.4%) * Berkshire Hathaway Inc. Class B 634,996 91,738 JPMorgan Chase & Co. 1,109,664 73,892 Wells Fargo & Co. 1,449,025 64,163 Visa Inc. Class A 686,529 56,776 Citigroup Inc. 1,079,154 50,968 Bank of America Corp. 3,236,590 50,653 Mastercard Inc. 363,828 37,027 American International Group Inc. 457,032 27,120 Goldman Sachs Group Inc. 153,479 24,752 Simon Property Group Inc. 112,646 23,319 * PayPal Holdings Inc. 496,120 20,326 American Tower Corporation 173,628 19,677 American Express Co. 300,034 19,214 US Bancorp 400,905 17,195 Morgan Stanley 535,505 17,168 S&P Global Inc. 124,501 15,757 Charles Schwab Corp. 496,358 15,670 Aon plc 129,154 14,528 Intercontinental Exchange Inc. 49,787 13,411 Public Storage 59,645 13,309 Crown Castle International Corp. 138,391 13,038 Aflac Inc. 172,218 12,377 * Fiserv Inc. 122,767 12,212 Prudential Financial Inc. 148,953 12,162 Equinix Inc. 33,081 11,917 Travelers Cos. Inc. 101,725 11,653 State Street Corp. 164,707 11,469 Discover Financial Services 201,833 11,414 Synchrony Financial 386,799 10,830 Boston Properties Inc. 77,995 10,630 AvalonBay Communities Inc. 58,706 10,440 Equity Residential 161,520 10,391 SunTrust Banks Inc. 234,876 10,288 Fidelity National Information Services Inc. 130,247 10,033 Equifax Inc. 73,853 9,939 Chubb Ltd. 74,677 9,383 Global Payments Inc. 117,263 9,001 Ameriprise Financial Inc. 87,796 8,759 General Growth Properties Inc. 313,287 8,647 * Markel Corp. 9,157 8,505 Capital One Financial Corp. 117,695 8,454 Progressive Corp. 267,429 8,424 Essex Property Trust Inc. 36,270 8,077 First Republic Bank 100,649 7,761 MetLife Inc. 173,612 7,714 Moody's Corp. 69,986 7,578 * Arch Capital Group Ltd. 95,099 7,538 Fifth Third Bancorp 368,271 7,535 * E*TRADE Financial Corp. 256,818 7,478 PNC Financial Services Group Inc. 82,183 7,404 Nasdaq Inc. 108,085 7,300 MSCI Inc. Class A 86,829 7,288 Allstate Corp. 102,184 7,069 Federal Realty Investment Trust 45,530 7,008 Assurant Inc. 75,128 6,931 SL Green Realty Corp. 62,997 6,810 Equity LifeStyle Properties Inc. 87,665 6,766 Lincoln National Corp. 143,702 6,751 Torchmark Corp. 102,754 6,565 * Alleghany Corp. 12,354 6,486 Reinsurance Group of America Inc. Class A 59,891 6,465 Apartment Investment & Management Co. 137,720 6,323 Extra Space Storage Inc. 79,539 6,316 T. Rowe Price Group Inc. 92,836 6,174 Total System Services Inc. 130,880 6,171 TD Ameritrade Holding Corp. 174,048 6,133 American Homes 4 Rent Class A 280,681 6,074 Zions Bancorporation 194,374 6,029 Weyerhaeuser Co. 188,002 6,005 Dun & Bradstreet Corp. 43,819 5,987 * CBRE Group Inc. Class A 212,540 5,947 KeyCorp 485,322 5,906 Franklin Resources Inc. 165,917 5,902 Unum Group 166,461 5,878 Popular Inc. 153,360 5,861 Prologis Inc. 109,443 5,860 CME Group Inc. 55,929 5,846 Principal Financial Group Inc. 113,318 5,837 Douglas Emmett Inc. 159,344 5,837 White Mountains Insurance Group Ltd. 6,999 5,809 Welltower Inc. 77,652 5,806 Forest City Realty Trust Inc. Class A 246,809 5,709 Loews Corp. 138,528 5,700 SEI Investments Co. 123,501 5,633 WR Berkley Corp. 97,378 5,625 Brown & Brown Inc. 143,235 5,401 * Howard Hughes Corp. 47,113 5,394 Commerce Bancshares Inc. 109,036 5,371 M&T Bank Corp. 46,002 5,341 BlackRock Inc. 14,461 5,241 Jones Lang LaSalle Inc. 45,890 5,222 Raymond James Financial Inc. 89,465 5,208 American Financial Group Inc. 69,403 5,205 Annaly Capital Management Inc. 494,892 5,196 Bank of New York Mellon Corp. 128,925 5,141 * SLM Corp. 676,250 5,052 Taubman Centers Inc. 67,808 5,046 Post Properties Inc. 76,021 5,027 East West Bancorp Inc. 134,403 4,934 * Signature Bank 41,611 4,929 First Horizon National Corp. 319,147 4,861 TFS Financial Corp. 271,733 4,840 * CoreLogic Inc. 116,575 4,572 Host Hotels & Resorts Inc. 279,419 4,351 * Affiliated Managers Group Inc. 29,691 4,296 Alexandria Real Estate Equities Inc. 38,539 4,192 Brixmor Property Group Inc. 149,675 4,159 HCP Inc. 105,182 3,992 Broadridge Financial Solutions Inc. 58,618 3,974 Ventas Inc. 55,629 3,929 Jack Henry & Associates Inc. 44,906 3,842 Realogy Holdings Corp. 147,745 3,821 DDR Corp. 215,917 3,763 Hanover Insurance Group Inc. 49,487 3,732 Camden Property Trust 42,323 3,544 Hospitality Properties Trust 119,017 3,537 Retail Properties of America Inc. 208,902 3,510 Cullen/Frost Bankers Inc. 47,496 3,417 Eaton Vance Corp. 86,022 3,359 Associated Banc-Corp 170,283 3,336 Digital Realty Trust Inc. 28,422 2,760 Hartford Financial Services Group Inc. 64,171 2,748 BOK Financial Corp. 38,481 2,654 Interactive Brokers Group Inc. 71,006 2,504 * Alliance Data Systems Corp. 11,592 2,487 Leucadia National Corp. 120,270 2,290 CNA Financial Corp. 61,718 2,124 BB&T Corp. 53,177 2,006 American Capital Agency Corp. 102,420 2,001 Paramount Group Inc. 114,342 1,874 Navient Corp. 123,033 1,780 Legg Mason Inc. 47,414 1,587 Bank of Hawaii Corp. 20,064 1,457 Marsh & McLennan Cos. Inc. 21,585 1,452 Northern Trust Corp. 19,091 1,298 Iron Mountain Inc. 28,923 1,085 FNF Group 25,471 940 Apple Hospitality REIT Inc. 39,944 739 People's United Financial Inc. 42,624 674 Lazard Ltd. Class A 18,503 673 Invesco Ltd. 12,148 380 Realty Income Corp. 4,311 288 * Vantiv Inc. Class A 4,744 267 Western Union Co. 11,796 246 * FleetCor Technologies Inc. 1,233 214 Corrections Corp. of America 14,446 200 NorthStar Realty Finance Corp. 13,371 176 Vornado Realty Trust 74 7 Thomson Reuters Corp. 129 5 Regions Financial Corp. 525 5 Cincinnati Financial Corp. 64 5 Macerich Co. 58 5 Kimco Realty Corp. 162 5 XL Group Ltd. 120 4 Duke Realty Corp. 135 4 Ally Financial Inc. 189 4 VEREIT Inc. 354 4 UDR Inc. 101 4 Arthur J Gallagher & Co. 66 3 Comerica Inc. 70 3 Everest Re Group Ltd. 17 3 Huntington Bancshares Inc. 317 3 Citizens Financial Group Inc. 122 3 Regency Centers Corp. 37 3 National Retail Properties Inc. 55 3 Mid-America Apartment Communities Inc. 29 3 New York Community Bancorp Inc. 190 3 WP Carey Inc. 41 3 American Campus Communities Inc. 51 3 FactSet Research Systems Inc. 16 3 Omega Healthcare Investors Inc. 72 3 Spirit Realty Capital Inc. 188 2 CIT Group Inc. 68 2 Liberty Property Trust 59 2 Kilroy Realty Corp. 34 2 * SVB Financial Group 20 2 Gaming and Leisure Properties Inc. 64 2 CBOE Holdings Inc. 33 2 Starwood Property Trust Inc. 93 2 Senior Housing Properties Trust 92 2 RenaissanceRe Holdings Ltd. 17 2 Axis Capital Holdings Ltd. 37 2 Weingarten Realty Investors 49 2 PacWest Bancorp 44 2 Old Republic International Corp. 102 2 Healthcare Trust of America Inc. Class A 53 2 Validus Holdings Ltd. 33 2 * WEX Inc. 15 2 Synovus Financial Corp. 49 2 Endurance Specialty Holdings Ltd. 24 2 * Equity Commonwealth 51 2 Assured Guaranty Ltd. 55 1 Communications Sales & Leasing Inc. 47 1 Tanger Factory Outlet Centers Inc. 37 1 Allied World Assurance Co. Holdings AG 35 1 Rayonier Inc. 50 1 Piedmont Office Realty Trust Inc. Class A 57 1 BankUnited Inc. 40 1 Chimera Investment Corp. 74 1 * Zillow Group Inc. 34 1 Two Harbors Investment Corp. 136 1 ProAssurance Corp. 22 1 Aspen Insurance Holdings Ltd. 24 1 Columbia Property Trust Inc. 49 1 Federated Investors Inc. Class B 37 1 Brandywine Realty Trust 70 1 MFA Financial Inc. 145 1 Corporate Office Properties Trust 37 1 Erie Indemnity Co. Class A 10 1 NorthStar Asset Management Group Inc. 76 1 TCF Financial Corp. 66 1 * First Data Corp. Class A 71 1 Care Capital Properties Inc. 32 1 Empire State Realty Trust Inc. 43 1 LPL Financial Holdings Inc. 30 1 AmTrust Financial Services Inc. 32 1 * OneMain Holdings Inc. Class A 21 1 Mercury General Corp. 11 1 * Credit Acceptance Corp. 3 1 * Zillow Group Inc. Class A 17 1 Morningstar Inc. 7 1 * Santander Consumer USA Holdings Inc. 34 — Artisan Partners Asset Management Inc. Class A 14 — American National Insurance Co. 3 — * Square Inc. 12 — Health Care (13.8%) Johnson & Johnson 892,359 105,414 Pfizer Inc. 1,876,500 63,557 Merck & Co. Inc. 816,833 50,979 UnitedHealth Group Inc. 328,174 45,944 Amgen Inc. 269,967 45,033 Gilead Sciences Inc. 492,101 38,935 AbbVie Inc. 509,831 32,155 Bristol-Myers Squibb Co. 591,175 31,876 * Celgene Corp. 293,518 30,681 Medtronic plc 352,439 30,451 * Allergan plc 120,948 27,856 * Biogen Inc. 85,612 26,799 Thermo Fisher Scientific Inc. 153,934 24,485 Eli Lilly & Co. 253,458 20,343 * Express Scripts Holding Co. 272,927 19,250 Danaher Corp. 231,447 18,143 Abbott Laboratories 407,116 17,217 Aetna Inc. 145,181 16,761 Becton Dickinson and Co. 88,320 15,874 * Boston Scientific Corp. 623,793 14,846 Cigna Corp. 112,107 14,610 Anthem Inc. 111,626 13,988 McKesson Corp. 83,738 13,963 Stryker Corp. 109,046 12,694 Zoetis Inc. 240,279 12,497 Humana Inc. 69,676 12,325 Zimmer Biomet Holdings Inc. 88,957 11,566 Cardinal Health Inc. 145,261 11,287 St. Jude Medical Inc. 131,597 10,496 CR Bard Inc. 41,918 9,401 Agilent Technologies Inc. 192,643 9,072 * Incyte Corp. 95,944 9,047 * Vertex Pharmaceuticals Inc. 100,811 8,792 * Henry Schein Inc. 53,592 8,734 AmerisourceBergen Corp. Class A 106,401 8,595 * Mylan NV 214,765 8,187 Dentsply Sirona Inc. 130,580 7,760 Universal Health Services Inc. Class B 60,278 7,427 * Laboratory Corp. of America Holdings 53,808 7,398 Baxter International Inc. 153,258 7,295 Cooper Cos. Inc. 40,631 7,283 * Regeneron Pharmaceuticals Inc. 16,550 6,653 Teleflex Inc. 39,319 6,608 * Quintiles Transnational Holdings Inc. 76,723 6,219 Quest Diagnostics Inc. 72,665 6,150 PerkinElmer Inc. 109,261 6,131 * QIAGEN NV 209,244 5,742 * Alexion Pharmaceuticals Inc. 45,560 5,583 Perrigo Co. plc 50,657 4,677 Bio-Techne Corp. 38,893 4,259 * Charles River Laboratories International Inc. 47,381 3,949 * Centene Corp. 52,904 3,542 Patterson Cos. Inc. 73,371 3,371 Bruker Corp. 138,767 3,143 * Ionis Pharmaceuticals Inc. 85,305 3,126 * BioMarin Pharmaceutical Inc. 33,492 3,099 * Varian Medical Systems Inc. 29,960 2,982 * Akorn Inc. 108,631 2,961 * Edwards Lifesciences Corp. 17,770 2,142 * Illumina Inc. 11,656 2,117 * Endo International plc 93,089 1,876 * Mallinckrodt plc 21,667 1,512 * Intuitive Surgical Inc. 1,041 755 * DaVita Inc. 6,751 446 * VCA Inc. 4,520 316 * Align Technology Inc. 2,924 274 * IDEXX Laboratories Inc. 2,431 274 * Veeva Systems Inc. Class A 6,212 256 * Hologic Inc. 6,180 240 * HCA Holdings Inc. 3,126 236 * Bio-Rad Laboratories Inc. Class A 1,404 230 * United Therapeutics Corp. 1,913 226 * Cerner Corp. 3,209 198 * MEDNAX Inc. 2,830 187 * Premier Inc. Class A 5,600 181 * Alere Inc. 4,022 174 * athenahealth Inc. 1,312 165 * LifePoint Health Inc. 2,510 149 * Alnylam Pharmaceuticals Inc. 1,522 103 ResMed Inc. 55 4 * Alkermes plc 58 3 * DexCom Inc. 31 3 * Seattle Genetics Inc. 41 2 * Envision Healthcare Holdings Inc. 73 2 Hill-Rom Holdings Inc. 22 1 * Brookdale Senior Living Inc. 72 1 * Acadia Healthcare Co. Inc. 24 1 * Intercept Pharmaceuticals Inc. 6 1 * Allscripts Healthcare Solutions Inc. 71 1 * Tenet Healthcare Corp. 39 1 * Agios Pharmaceuticals Inc. 10 1 * VWR Corp. 12 — * Juno Therapeutics Inc. 5 — Materials & Processing (3.5%) EI du Pont de Nemours & Co. 349,034 23,375 Monsanto Co. 178,022 18,194 Ecolab Inc. 115,934 14,112 Praxair Inc. 103,342 12,487 Newmont Mining Corp. 297,030 11,670 Sherwin-Williams Co. 40,058 11,082 LyondellBasell Industries NV Class A 132,695 10,703 Dow Chemical Co. 187,854 9,737 Vulcan Materials Co. 85,590 9,734 Martin Marietta Materials Inc. 46,652 8,356 Ball Corp. 100,054 8,199 Albemarle Corp. 90,452 7,733 Valspar Corp. 66,760 7,081 Celanese Corp. Class A 100,412 6,683 Sealed Air Corp. 143,185 6,561 * Crown Holdings Inc. 112,863 6,443 FMC Corp. 132,448 6,403 Lennox International Inc. 40,714 6,393 Owens Corning 104,758 5,593 Fastenal Co. 125,785 5,255 Air Products & Chemicals Inc. 32,969 4,957 Southern Copper Corp. 165,670 4,357 WR Grace & Co. 58,763 4,337 Scotts Miracle-Gro Co. Class A 50,983 4,245 Freeport-McMoRan Inc. 353,150 3,835 Valmont Industries Inc. 27,984 3,766 * Armstrong World Industries Inc. 85,415 3,529 CF Industries Holdings Inc. 143,017 3,483 Reliance Steel & Aluminum Co. 46,208 3,328 Nucor Corp. 66,785 3,303 Westlake Chemical Corp. 54,946 2,940 Packaging Corp. of America 26,568 2,159 * Owens-Illinois Inc. 94,689 1,741 International Paper Co. 35,971 1,726 Eagle Materials Inc. 21,140 1,634 Alcoa Inc. 139,413 1,414 Mosaic Co. 45,259 1,107 Eastman Chemical Co. 14,072 952 United States Steel Corp. 20,835 393 Royal Gold Inc. 2,625 203 Hexcel Corp. 3,533 157 PPG Industries Inc. 162 17 Ingersoll-Rand plc 104 7 WestRock Co. 102 5 Masco Corp. 137 5 International Flavors & Fragrances Inc. 32 5 Acuity Brands Inc. 17 5 * Ashland Global Holdings Inc. 25 3 RPM International Inc. 52 3 Steel Dynamics Inc. 95 2 Sonoco Products Co. 39 2 Bemis Co. Inc. 38 2 AptarGroup Inc. 25 2 Graphic Packaging Holding Co. 129 2 Watsco Inc. 10 1 Cabot Corp. 25 1 Huntsman Corp. 80 1 NewMarket Corp. 3 1 Tahoe Resources Inc. 89 1 * Axalta Coating Systems Ltd. 40 1 Timken Co. 28 1 Compass Minerals International Inc. 13 1 * USG Corp. 36 1 Domtar Corp. 25 1 Silgan Holdings Inc. 16 1 * Platform Specialty Products Corp. 51 — Producer Durables (10.3%) General Electric Co. 2,836,791 84,026 Boeing Co. 225,405 29,695 Union Pacific Corp. 303,684 29,618 United Technologies Corp. 279,693 28,417 3M Co. 154,044 27,147 FedEx Corp. 113,273 19,787 Honeywell International Inc. 168,320 19,624 General Dynamics Corp. 114,543 17,772 Illinois Tool Works Inc. 140,947 16,891 United Parcel Service Inc. Class B 147,189 16,097 Northrop Grumman Corp. 72,150 15,436 Accenture plc Class A 119,404 14,588 Delta Air Lines Inc. 350,782 13,807 Norfolk Southern Corp. 127,762 12,401 Southwest Airlines Co. 313,976 12,211 CSX Corp. 389,166 11,870 Lockheed Martin Corp. 45,922 11,008 Raytheon Co. 80,822 11,002 * United Continental Holdings Inc. 186,761 9,799 * TransDigm Group Inc. 32,799 9,483 Roper Technologies Inc. 51,607 9,417 Waste Management Inc. 140,109 8,933 * Mettler-Toledo International Inc. 21,107 8,861 * Johnson Controls International plc 184,179 8,570 Parker-Hannifin Corp. 67,377 8,458 * Waters Corp. 53,043 8,407 PACCAR Inc. 142,675 8,386 * Verisk Analytics Inc. Class A 100,411 8,161 L-3 Communications Holdings Inc. 53,889 8,123 Cintas Corp. 70,616 7,951 Emerson Electric Co. 142,289 7,756 Expeditors International of Washington Inc. 138,833 7,153 Deere & Co. 82,823 7,069 Huntington Ingalls Industries Inc. 44,901 6,889 AMETEK Inc. 143,005 6,833 Textron Inc. 170,296 6,769 IDEX Corp. 71,688 6,708 * Copart Inc. 124,612 6,674 Wabtec Corp. 80,447 6,569 * Jacobs Engineering Group Inc. 121,987 6,309 JB Hunt Transport Services Inc. 76,689 6,223 Rockwell Collins Inc. 73,559 6,204 * Middleby Corp. 50,169 6,202 Toro Co. 131,898 6,178 Carlisle Cos. Inc. 59,977 6,152 Cummins Inc. 47,769 6,122 WW Grainger Inc. 26,954 6,060 Fortive Corp. 115,723 5,890 Caterpillar Inc. 65,805 5,842 Xerox Corp. 576,488 5,840 BWX Technologies Inc. 143,634 5,511 * HD Supply Holdings Inc. 171,257 5,477 * Old Dominion Freight Line Inc. 78,902 5,413 FLIR Systems Inc. 164,529 5,170 Landstar System Inc. 73,936 5,034 AGCO Corp. 98,700 4,868 Xylem Inc. 86,943 4,560 Orbital ATK Inc. 59,437 4,531 Oshkosh Corp. 80,575 4,512 * Manitowoc Foodservice Inc. 275,298 4,465 * Stericycle Inc. 54,711 4,385 Flowserve Corp. 87,374 4,215 Automatic Data Processing Inc. 47,161 4,160 ManpowerGroup Inc. 54,486 3,937 Donaldson Co. Inc. 102,983 3,844 Robert Half International Inc. 96,924 3,670 * Genpact Ltd. 151,475 3,628 Stanley Black & Decker Inc. 26,735 3,288 MSC Industrial Direct Co. Inc. Class A 41,610 3,055 Terex Corp. 113,735 2,890 CH Robinson Worldwide Inc. 39,317 2,770 * Keysight Technologies Inc. 78,164 2,477 ITT Inc. 64,187 2,300 Graco Inc. 27,607 2,043 Lexmark International Inc. Class A 50,192 2,006 Allison Transmission Holdings Inc. 68,172 1,955 * Zebra Technologies Corp. 27,137 1,889 * Spirit Airlines Inc. 23,229 988 Republic Services Inc. Class A 19,556 987 KBR Inc. 26,436 400 Pentair plc 6,124 393 Ryder System Inc. 5,166 341 * CoStar Group Inc. 1,010 219 * Spirit AeroSystems Holdings Inc. Class A 4,357 194 Fluor Corp. 3,441 177 Eaton Corp. plc 183 12 American Airlines Group Inc. 247 9 Paychex Inc. 127 7 Rockwell Automation Inc. 53 6 Dover Corp. 63 5 Kansas City Southern 43 4 Snap-on Inc. 23 3 Alaska Air Group Inc. 51 3 * Trimble Navigation Ltd. 102 3 AO Smith Corp. 29 3 * United Rentals Inc. 36 3 Avery Dennison Corp. 36 3 Allegion plc 37 3 Hubbell Inc. Class B 23 2 Macquarie Infrastructure Corp. 27 2 Nordson Corp. 22 2 B/E Aerospace Inc. 42 2 * JetBlue Airways Corp. 123 2 * AECOM 59 2 Lincoln Electric Holdings Inc. 28 2 * Quanta Services Inc. 60 2 * Genesee & Wyoming Inc. Class A 22 2 Trinity Industries Inc. 61 1 * Kirby Corp. 22 1 Pitney Bowes Inc. 75 1 RR Donnelley & Sons Co. 82 1 Booz Allen Hamilton Holding Corp. Class A 40 1 National Instruments Corp. 44 1 * Colfax Corp. 39 1 Crane Co. 19 1 Air Lease Corp. Class A 40 1 Copa Holdings SA Class A 13 1 * Clean Harbors Inc. 23 1 Rollins Inc. 37 1 Chicago Bridge & Iron Co. NV 38 1 * WESCO International Inc. 17 1 Regal Beloit Corp. 17 1 Covanta Holding Corp. 45 1 * Herc Holdings Inc. 9 — Technology (17.6%) Apple Inc. 1,840,505 208,069 Microsoft Corp. 2,484,712 143,119 * Facebook Inc. Class A 743,859 95,415 * Alphabet Inc. Class A 98,821 79,458 * Alphabet Inc. Class C 101,492 78,889 Intel Corp. 1,288,184 48,629 International Business Machines Corp. 300,425 47,723 Cisco Systems Inc. 1,393,557 44,204 Oracle Corp. 1,072,296 42,120 QUALCOMM Inc. 401,770 27,521 Texas Instruments Inc. 389,186 27,313 Broadcom Ltd. 145,561 25,112 * Adobe Systems Inc. 199,573 21,662 * salesforce.com Inc. 258,085 18,409 Hewlett Packard Enterprise Co. 808,655 18,397 * Yahoo! Inc. 410,583 17,696 NVIDIA Corp. 235,253 16,120 Applied Materials Inc. 532,975 16,069 Intuit Inc. 126,429 13,908 Activision Blizzard Inc. 292,430 12,955 * Cognizant Technology Solutions Corp. Class A 258,116 12,315 Corning Inc. 477,384 11,290 Amphenol Corp. Class A 165,003 10,712 * Autodesk Inc. 129,138 9,341 Lam Research Corp. 96,753 9,163 * Citrix Systems Inc. 103,448 8,816 * SBA Communications Corp. Class A 77,268 8,666 Symantec Corp. 315,666 7,923 Analog Devices Inc. 117,980 7,604 * Synopsys Inc. 124,454 7,386 Linear Technology Corp. 123,969 7,350 CDK Global Inc. 123,048 7,058 Juniper Networks Inc. 288,825 6,949 * Cadence Design Systems Inc. 270,664 6,910 KLA-Tencor Corp. 90,426 6,304 Dolby Laboratories Inc. Class A 115,638 6,278 Western Digital Corp. 98,249 5,745 * Arrow Electronics Inc. 89,502 5,725 Ingram Micro Inc. 159,574 5,690 * Teradata Corp. 176,523 5,472 * LinkedIn Corp. Class A 27,526 5,261 Teradyne Inc. 235,865 5,090 DST Systems Inc. 42,702 5,035 Avnet Inc. 121,410 4,985 NetApp Inc. 137,603 4,929 Brocade Communications Systems Inc. 531,669 4,907 CSRA Inc. 171,247 4,607 Xilinx Inc. 81,750 4,442 * Micron Technology Inc. 234,290 4,166 Computer Sciences Corp. 78,747 4,111 CA Inc. 109,686 3,628 * Electronic Arts Inc. 42,401 3,621 * NCR Corp. 99,365 3,199 Motorola Solutions Inc. 36,182 2,760 SS&C Technologies Holdings Inc. 85,064 2,735 * Twitter Inc. 118,420 2,730 Microchip Technology Inc. 43,601 2,709 * CommScope Holding Co. Inc. 64,859 1,953 IAC/InterActiveCorp 24,480 1,529 * Dell Technologies Inc - VMware Inc 31,964 1,528 Harris Corp. 13,240 1,213 HP Inc. 76,570 1,189 * VeriSign Inc. 10,316 807 Amdocs Ltd. 11,987 693 Leidos Holdings Inc. 12,576 544 Skyworks Solutions Inc. 5,109 389 * Palo Alto Networks Inc. 2,025 323 * Fortinet Inc. 7,337 271 * Red Hat Inc. 3,264 264 * CommerceHub Inc. 15,653 249 * ServiceNow Inc. 2,952 234 Sabre Corp. 8,123 229 * ANSYS Inc. 2,329 216 * IMS Health Holdings Inc. 6,734 211 * PTC Inc. 4,733 210 * Gartner Inc. 2,326 206 * IPG Photonics Corp. 2,308 190 * F5 Networks Inc. 1,424 178 * CommerceHub Inc. Class A 7,826 124 Maxim Integrated Products Inc. 111 4 * Workday Inc. Class A 41 4 * Akamai Technologies Inc. 70 4 * Qorvo Inc. 55 3 * Splunk Inc. 52 3 CDW Corp. 52 2 Marvell Technology Group Ltd. 177 2 * VMware Inc. Class A 32 2 * Ultimate Software Group Inc. 11 2 * ON Semiconductor Corp. 168 2 * ARRIS International plc 71 2 Cognex Corp. 34 2 * NetSuite Inc. 16 2 Jabil Circuit Inc. 76 2 Cypress Semiconductor Corp. 123 2 * Nuance Communications Inc. 99 1 * Rackspace Hosting Inc. 45 1 * Arista Networks Inc. 13 1 * Yelp Inc. Class A 26 1 * Tableau Software Inc. Class A 19 1 * Cree Inc. 40 1 * Groupon Inc. Class A 165 1 * Zynga Inc. Class A 281 1 * FireEye Inc. 54 1 * EchoStar Corp. Class A 17 1 * Black Knight Financial Services Inc. Class A 8 — * GoDaddy Inc. Class A 9 — * Atlassian Corp. plc Class A 10 — * Inovalon Holdings Inc. Class A 10 — Utilities (5.5%) AT&T Inc. 1,813,476 73,645 Verizon Communications Inc. 1,172,779 60,961 NextEra Energy Inc. 177,540 21,717 Duke Energy Corp. 167,444 13,402 PG&E Corp. 215,510 13,183 Sempra Energy 116,390 12,476 Edison International 162,181 11,718 Exelon Corp. 351,421 11,699 WEC Energy Group Inc. 187,296 11,215 Consolidated Edison Inc. 141,599 10,662 Dominion Resources Inc. 128,640 9,554 Eversource Energy 172,448 9,343 Southern Co. 177,394 9,100 American Water Works Co. Inc. 117,032 8,759 * T-Mobile US Inc. 185,138 8,650 CMS Energy Corp. 190,417 7,999 * Level 3 Communications Inc. 163,155 7,567 UGI Corp. 154,238 6,978 ITC Holdings Corp. 145,857 6,779 NiSource Inc. 276,272 6,661 Atmos Energy Corp. 83,514 6,219 SCANA Corp. 80,345 5,815 Aqua America Inc. 183,416 5,590 DTE Energy Co. 56,142 5,259 FirstEnergy Corp. 151,600 5,015 CenterPoint Energy Inc. 213,368 4,957 * Calpine Corp. 376,572 4,760 Telephone & Data Systems Inc. 167,926 4,564 * Sprint Corp. 652,251 4,324 PPL Corp. 121,947 4,216 American Electric Power Co. Inc. 60,633 3,893 * United States Cellular Corp. 94,884 3,448 AES Corp. 224,088 2,879 Alliant Energy Corp. 66,238 2,538 CenturyLink Inc. 68,121 1,869 Entergy Corp. 20,417 1,567 * Zayo Group Holdings Inc. 35,976 1,069 NRG Energy Inc. 81,065 909 Public Service Enterprise Group Inc. 198 8 Xcel Energy Inc. 198 8 Ameren Corp. 95 5 Pinnacle West Capital Corp. 43 3 Westar Energy Inc. Class A 55 3 OGE Energy Corp. 78 2 MDU Resources Group Inc. 76 2 Frontier Communications Corp. 462 2 National Fuel Gas Co. 33 2 Great Plains Energy Inc. 60 2 Vectren Corp. 32 2 Hawaiian Electric Industries Inc. 42 1 Avangrid Inc. 22 1 Total Common Stocks (Cost $3,443,394) Coupon Temporary Cash Investments (0.4%)1 Money Market Fund (0.4%) 2 Vanguard Market Liquidity Fund 0.640% 306,718 30,675 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Federal Home Loan Bank Discount Notes 0.511% 10/12/16 100 100 4 United States Treasury Bill 0.321% 12/1/16 1,200 1,199 4 United States Treasury Bill 0.312% 12/8/16 100 100 United States Treasury Bill 0.257% 12/29/16 200 200 Total Temporary Cash Investments (Cost $32,273) Total Investments (99.9%) (Cost $3,475,667) Other Assets and Liabilities-Net (0.1%)4 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $1,400,000 and cash of $110,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Tax-Managed Capital Appreciation Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
